0ffiflGINAt
                lln tbt @nitr! $ltatts {,ourt of feirrul @lsims
                                                              FILED
                                        No. 13-664 C
                                                                             APR   -   I2014
                                    (Filed April 9,2014)
                                                                          U.S. COURT OF
                                                                         FEDERAL CLAIMS
                                     UNPUBLISHED

 {. ,t +,t,1.   'k 'k,F,t   * t       The court has before it defendant's motion to dismiss the complaint, filed
under Rule 12(bX1) of the Rules of the United States Court of Federal Claims
(RCFC). Because the court lacks jurisdiction over plaintiff s claims, the court
grants defendant's motion and must dismiss this case. The court's jurisdictional
analysis is set forth below.

                                      BACKGROUND,

       Mr. Gibson'spro se complaint addresses the actions of a number of federal
agencies, including the Department of Veterans Affairs, Social Security
Administration, Department of Labor, and the Army Corps of Engineers, and
characterizes these actions as "constructive Bad Faith Insurance Handling."'
Compl. at 1. According to the three-page complaint, which is not easily
deciphered due to its cryptic and nonspecific nature, Mr. Gibson suffers from
health probiems and his requests to obtain a disability retirement or a workers'
compensation settlement have been denied. Id. at l-2. Most specifically, the
complaint references a workplace accident that occurred on July 15,2011 while
plaintiff was a civilian employee of the Corps of Engineers, and a notice of
decision issued by the Department of Labor's Office of Workers' Compensation
Programs (OWCP) on August 21,2013. Id. at2.

       In the prayer for relief presented in the complaint, Mr. Gibson seeks: (1) a
declaratory judgment regarding these denials of benefits; (2) an order that
defendant "take affirmative action to ensure that the activities complained of
above never again are engaged in by them or any of their agents"; (3) an injunction
against "discriminati[on] on the basis of familial status"; (4) compensatory and
punitive damages; (5) attorneys' fees and costs; and, (6) any other reliefthe court
should deem proper. Compl. at 2-3. His opposition brief suggests that the



       '?i The facts recited here are taken from the unpaginated complaint. The court has
supplied page numbers to the complaint submitted by plaintiff as well as to plaintiff s opposition
brief.
         r/The complaint also alleges certain misdeeds of officials of the State of Missouri. This
court has no jurisdiction over the actions ofstate officials and will not discuss further any
allegations regarding state officials in the complaint. See, e.g.,Vlahakisv. United States,215 CI.
cl. 1018, 1018 (1978).
purpose of Mr. Gibson's suit may be to set aside the dismissals of two suits he
filed in the United States District Court for the Eastern District of Missouri which
also targeted the actions ofvarious federal agencies regarding his disability
claims; these two suits were both dismissed for lack ofjurisdiction. Pl.'s Opp. at 2
("pllaintiff challenge[s] the jurisdiction of the district court, and filed the
appropriate action to set-aside the void judgments."); see Gibson v. Army Corps of
Engineers St. Louis, No.4:13-cv-01676-1{FA,2013 WL 6161120 (E.D. Mo. Nov.
25,2013); Gibsonv. Social Sec. Admin., No. 4:13-cv-01417-IIEA,2013 WL
3941386 (E.D. Mo.), aff'd,533 F. App'x 692 (9th Cir. 2013). Reading the
complaint and plaintiff s opposition brief together, plaintiff seeks review in this
court ofat least one denial of federal benefits and may also attempt to collaterally
attack the dismissals of his suits in the district courl.

                                  DISCUSSION

      Pro Se Litigants

       The court acknowledges that Mr. Gibson is proceedingpro se and is "not
expected to frame issues with the precision of a common law pleading." Roche v.
U.S. Postal Serv.,828 F.2d 1555, 1558 (Fed. Cir. 1987). Pro se plaintiffs are
entitled to a liberal construction oftheir pleadings. See Haines v. Kerner,404
U.S. 519, 520 (1972) (requiring that allegations contained in a pro se complaint be
held to "less stringent standards than formal pleadings drafted by lawyers").
Accordingly, the court has examined the complaint and plaintiff s opposition brief
thoroughly and has attempted to discern all of plaintiff s claims and legal
arsuments.

IL    Jurisdiction

       In order to determine its jurisdiction over plaintiff s suit, this court must
presume all factual allegations in the complaint to be true and construe all
reasonable inferences in favor ofthe plaintiff. Scheuer v. Rhodes,416U.S.232,
236 (1974), abrogated on other grounds by Harlow v. Fitzgerald,4sT U.S. 800,
814-15 (1982); Reynolds v. Army & Air Force Exch. Sem.,846F.2d746,747
(Fed. Cir. 1988). However, plaintiffbears the burden ofestablishing subject
matter jurisdiction, Alder Terrace, Inc. v. United States,16l F.3d 1372, 1377 (Fed.
Cir. 1998) (citingMcNuttv, Gen. Motors Acceptance Corp. of lnd.,298 U.S. 178,
189 (1936)), and must do so by a preponderance ofthe evidence, Reynolds,846
F.2d at 748 (citations omitted). Ifjurisdiction is found to be lacking, this court
must dismiss the action. RCFC l2(hX3).

       The Tucker Act delineates this court's jurisdiction. 28 U.S.C. $ 1491
(2012). That statute "confersjurisdiction upon the Court ofFederal Claims over
the specified categories of actions brought against the United States . . . ." Fisher
v. United States,402 F.3d 1167, ll72 (Fed. Cir. 2005) (en banc) (citations
omitted). These include money damages claims against the federal government
founded upon the Constitution, an act of Congress, a regulation promulgated by an
executive department, any express or implied contract with the United States, or
any claim for liquidated or unliquidated damages in cases not sounding intort. Id.
(citing 28 U.S.C. $ 1a91(a)(1)).

       The Tucker Act concurrently "waives the Govemment's sovereign
immunity for those actions." Id. The statute does not, however, create a
substantive cause of action or right to recover money damages in the Court of
Federal Claims. Id. "lTlo come within the jurisdictional reach and the waiver of
the Tucker Act, a plaintiff must identifr a separate source of substantive law that
creates the right to money damages." Id.

       In other words, the source underlying the cause of action must be
money-mandating, in that it "'can fairly be interpreted as mandating compensation
by the Federal Govemment . . . ."' United States v. Testan, 424 U.5.392,400
(1976) (quoting Eastport S.S. Corp. v. United States,372F.2d 1002, 1009 (Ct. Cl.
 1967) and citing Mosca v. United States,4lT F.2d 1382, 1386 (Ct. Cl. 1969). If
the provision relied upon is found to be money-mandating, the plaintiff need not
rely upon a waiver of sovereign immunity beyond the Tucker Act. Huston v.
UnitedStates,956F.2d259,26l (Fed. Cir. 1992)(citingUnitedStatesv, Mitchell,
463 U.S. 206,218 (1983). If, on the other hand, no money-mandating source
supports the cause ofaction, this court lacks subj ect matter jurisdiction and must
dismiss the action.

III.   Workers' Compensation Benefits Claim

      As defendant argues, a denial of workers' compensation benefits by the
Department of Labor's OWCP is not subject to review in this court. Def.'s Mot. at
4-5. Defendant relies in large part on Gallov. United States,,76Fed. Cl. 593
(2007),aff'd,529 F.3d 1345 (Fed. Cir. 2008), for its analysis ofrelevant statutes
and other authorities. Plaintiff makes no attempt to refute these authorities, and
the court agrees with the holding in Gallo that this court "lacks jurisdiction over
claims which question the Secretary's discretionary judgment regarding . . .
whether a [workplace disability] claim warrants compensation." Id. at 608
(citation omitted). For this reason, the claim that appears to be the central focus          of
the pro se complaint before the court must be dismissed.


IV.    DiscriminationClaim

       Although it is not entirely clear from the complaint, plaintiff appears to
allege that the denials ofhis applications for disability benefits were the result of
discrimination on the part of various federal agencies. Compl. at l-2. Mr. Gibson
invokes 42 U.S.C. $ 1983 (2006) and the Fourth and Fourteenth Amendments to
the United States Constitution as grounds for relief from discrimination. Compl.
at 2. This court cannot adjudicate claims based on the constitutional provisions
cited by plaintiff because they are not money-mandattng. See Brown v. United
Srates, 105 F .3d 621, 623-24 (Fed. Cir. I 997) (holding that the Fourth Amendment
is not money-mandating); LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir.
 1995) (holding that the Fourteenth Amendment is not money-mandating).
Furthermore, this court cannot entertain claims based on section 1983 because
such claims must be brought in a district court, not this court.a See, e.g., Trevino v.
United States, 1 l3 Fed. Cl. 204, 209 (2013) (citation omitted). Because this court
lacks jurisdiction over plaintiff s discrimination claim, that claim must be
dismissed.

V.     Injunctive or Declaratory Relief

       Plaintiff also appears to seek injunctive and declaratory relief from this
court. Compl. at 2. This court does not possess equitable powers that could

        a/ The district court has twice rejected this discrimination
                                                                     claim. See Gibson v. Army
Corps of Engineers St, Louis, No.4:13-cv-01676-HEA,20I3 WL 6161120 (E.D. Mo. Nov.25,
20 l3) (rejecting complaint filed Aug. 26,2013 which invoked the Fourth and Fourteenth
Amendments and section 1983); Gibsonv. Social Sec. Admin.,No.4:13-cv-01417-HEA,2013
WL 3941386 (E.D. Mo. July 31, 2013) (rejecting complaint filed July 19,2013 which invoked
the Fourth and Fourteenth Amendments and section 1983).
conceivably assist plaintiff. See, e.g., Brown, 105 F.3d at 624 (statingthat such
demands "for declaratory or injunctive relief[] are also outside the jurisdiction of
the Court of Federal Claims"). For this reason, the court must dismiss any and all
requests for injunctive or declaratory relief in the complaint.

VI.    Collateral Attack on the Judgments of a District Court

       In plaintiff s opposition brief Mr. Gibson apparently seeks relief from what
he terms the "void judgments" of the district court which dismissed similar, if not
identical, disability benefits claims for lack ofjurisdiction. ,See Pl.'s Opp. at 2-6.
This court does not possess jurisdiction to review decisions of federal district
courts. .See, e.g., Joshua v. United States , 17 F .3d 3 78, 3 80 (Fed. Cir. I 994)
(stating that "the Court of Federal Claims does not have jurisdiction to review the
decisions of district courts"). To the extent that Mr. Gibson's suit in this court
attempts to collaterally attack other court decisions, any such claim must be
dismissed for lack ofjurisdiction.

VII.   Denials of Other Federal Benefits

        The complaint vaguely alludes to denials of other disability benefits by
 federal agencies. See Compl. at 1 (listing agencies that "collectively . . . den[ied]
 applicant's application benefit entitlements to disability retirement (sic)).
 Attached to the complaint in an unpaginated and unindexed appendix are a variety
 of communications from federal agencies, along with various medical records. To
the extent that plaintiff may be seeking review of denials of benefits by the Social
 Security Administration and/or the Department of Veterans Affairs, the court does
not possess jurisdiction over such claims. See Marcus v. Uniled States, 909 F.2d
 1470, I47l (Fed. Cir. 1990) (holding that this court has no jurisdiction over claims
 contesting the denial ofSocial Security disability benefits) (citations omitted);
Pope v. United States,77 Fed. Cl.737,740 (2007) (holding that this court has no
jurisdiction over claims contesting the denial ofveterans' disability benefits)
(citations omitted). Thus, to the extent that the complaint could be construed to
contest the denial offederal disability benefits by the Social Security
Administration andlor the Department of Veterans Affairs, these claims, too, must
be dismissed for lack of subiect matter iurisdiction.

                                  CONCLUSION
      This court lacks jurisdiction over the claims in the complaint filed by
  | . ..^-a
plaintiff.' Accordingly, it is hereby ORDERED that

        (1)     Defendant's Motion to Dismiss, filed November 12,2003,is
                GRANTED;

        (2)     The Clerk's office is directed to DISMISS the complaint for lack                 of
                subject matter jurisdiction, without prejudice; and

        (3)     No costs.




                                                                J. BUS
                                                             or Judge




         5/ Transfer of plaintiff s complaint
                                              to another federal court would not be in the interest of
justice. Substantially simiiar, if not identical, claims have been twice rejected by the United
 States District Court for the Eastem District of Missouri.